
	

115 S1483 IS: ANCSA Shee Atika Land Exchange Settlement Act
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1483
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish an account for amounts due to Shee Atika Incorporated under the Cube Cove Land
			 Agreement, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the ANCSA Shee Atika Land Exchange Settlement Act.
		2.Shee Atika Incorporated
 (a)DefinitionsIn this section: (1)AccountThe term Account means the Shee Atika Account established under subsection (d).
 (2)AgencyThe term agency means— (A)any department, agency, or other instrumentality of the Federal Government; and
 (B)any Government corporation (as defined in section 9101 of title 31, United States Code). (3)AgreementThe term Agreement means the agreement between Shee Atika and the United States (including any amendment or supplement to the agreement) under which the United States has an option to reacquire the Cube Cove Land.
 (4)Cube cove landThe term Cube Cove Land means the approximately 23,000 acres of surface estate land at Cube Cove, Admiralty Island, Alaska, as described in Appendix A to the Agreement.
 (5)PropertyThe term property has the meaning given the term in section 12(b)(7)(vii) of the Act of January 2, 1976 (43 U.S.C. 1611 note; Public Law 94–204).
 (6)SecretaryThe term Secretary means the Secretary of Agriculture. (7)SegmentThe term segment means any 1 of the 13 tracts of surface estate land identified in Appendix C to the Agreement.
 (8)Shee atikaThe term Shee Atika means Shee Atika Incorporated. (b)Authorization (1)In generalAll consideration, whether in cash or in kind, received by Shee Atika under the Agreement shall be treated for purposes of all Federal laws as if the consideration was, within the meaning of section 21(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1620(c)), the receipt of land or any interest in land pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) or cash in order to equalize the values of properties exchanged pursuant to section 22(f) of the Alaska Native Claims Settlement Act (43 U.S.C. 1621(f)).
 (2)EffectNothing in the Agreement or this section imposes any duty on Shee Atika not expressly set forth in the Agreement.
				(c)Option To receive credits
				(1)In general
 (A)CreditsOn election by Shee Atika made in writing not later than the day before the date on which a closing of any segment of the Cube Cove Land is scheduled to occur, the Secretary, in accordance with subsection (d), may pay all or part of the amounts due to Shee Atika under the Agreement on the closing date in the form of credits that may be used by Shee Atika to purchase property sold at public sale.
 (B)CashAmounts otherwise due to Shee Atika for which Shee Atika has not made the election described in subparagraph (A) shall be paid to Shee Atika in cash.
 (2)RequirementThe Secretary shall make a payment in the form described in paragraph (1) without regard to whether Shee Atika has made any other election under paragraph (1).
 (3)Closing dateClosing of any segment for which Shee Atika has made an election under paragraph (1) shall occur not later than 30 days after the date on which the Secretary notifies Shee Atika that the applicable credit is ready to be deposited into the Account.
				(d)Establishment of account
 (1)In generalNotwithstanding any other provision of law, not later than 90 days after Shee Atika first makes an election under subsection (c)(1), the Secretary of the Treasury, in consultation with the Secretary, shall establish an account in the Treasury to be known as the Shee Atika Account.
 (2)Credits into accountThe Secretary of the Treasury, in consultation with the Secretary, shall— (A)deposit into the Account amounts equal to any credit received under subsection (c); and
 (B)establish procedures under which Shee Atika may— (i)receive deposits into the Account;
 (ii)make deposits from the Account into escrow when an escrow is required for the sale of any property; (iii)reinstate to the Account any unused escrow deposits under clause (ii) if the applicable sale is not completed; and
 (iv)notwithstanding any other provision of law and on written notice to the Secretary of the Treasury and the Secretary, assign, without restriction, any or all of the amounts in the Account.
 (3)Availability of amountsThe balance of the Account shall— (A)be immediately available to Shee Atika for use in accordance with paragraph (4); and
 (B)remain available until expended. (4)Use of funds (A)In generalShee Atika may use amounts in the Account to bid for, and purchase, any property at any public sale by an agency.
 (B)RequirementIn conducting a transaction under subparagraph (A), an agency shall accept any amount tendered from the Account in the same manner as if the amount were tendered in cash.
 (5)EffectNotwithstanding any other provision of law, any property purchased under paragraph (4) shall be considered to be a conveyance made under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) on the date of enactment of that Act.
				
